Citation Nr: 1606851	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  11-18 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.  

2. Entitlement to service connection for type II diabetes mellitus.  

3. Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to type II diabetes mellitus.

4. Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to type II diabetes mellitus. 

5. Entitlement to service connection for an eye disability, to include as secondary to type II diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1975 to April 1978, and from April 1978 to April 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board has rephrased the Veteran's claim of entitlement to service connection for PTSD and anxiety disorder as one claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The Veteran testified at a hearing in November 2015 before the undersigned.  A copy of the transcript is of record.  The record was held open for an additional 60 days, during which he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2015).   

The Board notes that the issues of entitlement to service connection for residuals of a left ankle fracture and a left leg disability were denied in the March 2010 rating decision on appeal.  The Veteran appealed these issues in his May 2010 Notice of Disagreement (NOD), but the RO did not issue a Statement of the Case (SOC) for his left leg claim until August 2014 and his left ankle claim until April 2015.  The Veteran did not file a VA Form 9 or substantive appeal with regard to either of these issues.  His left leg claim was not certified to the Board.  Because no VA Form 9 or substantive appeal was filed, nor was the issue certified to the Board, nor did VA lead the Veteran to believe this issue was on appeal, the issue of entitlement to service connection for a left disability is not before the Board.  

However, in August 2015, his left ankle claim was certified to the Board with the issues listed above as being on appeal.  By consistently treating a claim as if it is part of a timely filed substantive appeal, including through such actions as certifying the issue to the Board, the Court has held that VA effectively waives all objections to the procedural adequacy of the appeal with respect to that issue.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  In this case, neither the RO nor the Board led the Veteran to believe that his left ankle claim was on appeal.  The RO did not specifically inform the Veteran that his claim for service connection for residuals of a left ankle fracture was on appeal to the Board.  The August 2015 letter informing the Veteran that his appeal had been certified did not specify which issues were on appeal.  Significantly, at his November 2015 hearing, the undersigned informed the Veteran that there was a question as to whether the issue was properly on appeal and that this determination would be made when his case was ready to be adjudicated at the Board.  In this case, the Board finds that the issue of entitlement to service connection for residuals of a left ankle fracture is not before the Board because the Veteran did not file a VA Form 9 or substantive appeal with regard to this issue, and for the reasons noted above, the VA did not lead him to believe that this issue was on appeal.  

However, because the Board took testimony regarding his left ankle claim at the Veteran's November 2015 hearing, the petition to reopen is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary in this case for the following reasons.

First, it is not clear whether the Veteran's service treatment records (STRs) are complete.  A January 2010 deferred rating form noted that the RO had only obtained STRs from October 18, 1980 through April 12, 1981, and that records from September 6, 1975 through October 17, 1980 were missing.  A handwritten notation on the form stated that a second request for the records was made on January 15, 2010.  On January 15, 2010, the RO informed the Veteran that his STRs were incomplete and requested that he submit them on his own, if possible.  There is no evidence that the RO successfully obtained the remainder of the STRs or that the Veteran submitted them on his own.

However, the March 2010 rating decision and subsequent SOCs specifically list STRs from September 16, 1975 through April 12, 1978, and from April 13, 1978 through April 12, 1981 as evidence reviewed as part of the adjudication.  The body of the rating decision also specifically stated that the STRs from those dates were negative for mention of the claimed disabilities, indicating that the STRs were complete and reviewed as part of the RO's adjudication of his claims.  

The Veteran's complete STRs are not in the Veteran's claims file and are therefore not available for the Board to review.  Furthermore, it is not clear whether the complete STRs exist because the record contains notations that they are not complete.  Contrarily, the RO also refers to the complete STRs as part of its adjudication.  On remand, the RO should attempt to obtain the complete STRs or if this is not possible, render a formal finding as to their unavailability.  

Second, at his November 2015 hearing, the Veteran testified that he had VA treatment every six months.  The most recent VA treatment records associated with the Veteran's claims file are from 2010.  However, in the April 2015 SOC that adjudicated the Veteran's left ankle claim, the RO listed VA treatment records from May 15, 2000 through March 12, 2015 as evidence used in its adjudication of the claim.  Therefore, there is evidence that there are outstanding VA treatment records that should be obtained and associated with the Veteran's claims file.  The Veteran also testified that some of his VA treatment had been "outsourced" to additional facilities.  It is not clear from his testimony whether he was referring to additional VA facilities or private medical facilities.  Therefore, the RO should solicit release forms for any private medical records that may exist.  

Accordingly, the case is REMANDED for the following action:

1. Determine whether the Veteran's complete STRs have been obtained and if so, associate them with his claims file.  

2. If the Veteran's STRs are incomplete, request the STRs that are not already associated with his claims file.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  All negative responses must be documented.  

If no records are available, issue a formal finding as to their unavailability, associate it with the claims file, and notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2015).  

3. Attempt to obtain any outstanding VA treatment records after 2010 that are not currently associated with his claims file.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2015).  

4. Provide the Veteran with a release form for medical records generated by his private health care providers, if any.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2015).  

5. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






